Case 4:19-cv-00415-ALM Document 22-36 Filed 03/09/20 Page 1 of 12 PageID #: 518




                                                Government
                                                  Exhibit
                                               _____________
                                                     62
                                                                   DOJ 002583
Case 4:19-cv-00415-ALM Document 22-36 Filed 03/09/20 Page 2 of 12 PageID #: 519




                                                                   DOJ 002584
Case 4:19-cv-00415-ALM Document 22-36 Filed 03/09/20 Page 3 of 12 PageID #: 520




                                                                   DOJ 002585
Case 4:19-cv-00415-ALM Document 22-36 Filed 03/09/20 Page 4 of 12 PageID #: 521




                                                                   DOJ 002586
Case 4:19-cv-00415-ALM Document 22-36 Filed 03/09/20 Page 5 of 12 PageID #: 522




                                                                   DOJ 002587
Case 4:19-cv-00415-ALM Document 22-36 Filed 03/09/20 Page 6 of 12 PageID #: 523




                                                                   DOJ 002588
Case 4:19-cv-00415-ALM Document 22-36 Filed 03/09/20 Page 7 of 12 PageID #: 524




                                                                   DOJ 002589
Case 4:19-cv-00415-ALM Document 22-36 Filed 03/09/20 Page 8 of 12 PageID #: 525




                                                                   DOJ 002590
Case 4:19-cv-00415-ALM Document 22-36 Filed 03/09/20 Page 9 of 12 PageID #: 526




                                                                   DOJ 002591
Case 4:19-cv-00415-ALM Document 22-36 Filed 03/09/20 Page 10 of 12 PageID #: 527




                                                                    DOJ 002592
Case 4:19-cv-00415-ALM Document 22-36 Filed 03/09/20 Page 11 of 12 PageID #: 528




                                                                    DOJ 002593
Case 4:19-cv-00415-ALM Document 22-36 Filed 03/09/20 Page 12 of 12 PageID #: 529




                                                                    DOJ 002594
